DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/31/2021 has been entered.
 Response to Amendment
The Amendment filed 11/17/2021 has been entered.  Claims 18-21 have been added.  Applicant’s amendment and corresponding arguments, see Pages 8-9, with respect to claims 1, 9 and 17 has been fully considered and is persuasive.
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 9 and 17 are allowable for requiring:
“…enhancing viscoelasticity of the imprint material;
…wherein the imprint material is supplied onto a shot region of the substrate, and time after bringing the mold into contact with the imprint material and before starting enhancing the viscoelasticity is shorter when the shot region includes an outer periphery of the substrate than when the shot region does not include the outer periphery of the substrate, and 
wherein the outer periphery of the substrate is an edge region of the substrate and a shot region including the outer periphery of the substrate is a partial shot region.”
Meaning the time of starting enhancing of the viscoelasticity of the imprint material is shorter when the shot region is a partial shot region than when the shot region is a fill shot region.
	The closest prior art of record, Mikami (US 2009/0224436 A1), discloses an imprint method, comprising: bring a mold and imprint material supplied onto the substrate into contact with each other (as shown in Figure 5-2); enhancing viscoelasticity of imprint material (Figures 5-3 to 5-4; paragraph 0063); making positional adjustment of the mold and substrate (Figures 5-6, e.g. removal of mold); and curing the imprint material (paragraph 0078), wherein the imprint material is supplied onto a shot region of the substrate (14 in Figures; paragraph 0064).  However, Mikami is silent with respect to the time of enhancing viscoelasticity with respect the shot region including or not including the outer periphery of the substrate.
	Another prior art, Nagasaka (US 2006/0139593 A1) was referenced for disclosing an exposure method (paragraph 0020), comprising: dispensing a liquid immersion onto a movable body while holding a substrate; irradiating an exposure light on the substrate; and moving the substrate relative the exposure light.  Nagasaka further discloses shot areas extending beyond an outer periphery of the substrate as known for providing smaller areas (Figure 18; paragraph 0151, when exposing those shot areas, the scanning speed…is preferably set to be lower than…the shot areas located near the center)
	Applicant argues, see Pages 8-9, neither Mikami nor Nagasaka, alone or in combination,  disclose an imprint method wherein the time of enhancing viscoelasticity of the imprint material is shorter with respect the shot region including an edge region then when the shot region is a partial shot region.  Specifically, Applicant contends Nagasaka discloses the speed of the scan at a shot area (e.g. shot region) that includes an outer periphery is merely different from the speed of the scan at other shot regions.  Likewise, Applicant contends it would be improper to look to Nagasaka to address the deficiencies of Mikami as Nagasaka does not relate to an imprint method.  In so much as Nagasaka neither relates to an imprint method/apparatus nor enhancing viscoelasticity of an imprint material, Examiner agrees.   In fact, Nagasaka pertains to a method/apparatus for exposing a latent image in a photoresist (paragraph 0046) and does not incorporate a mold for imparting a pattern, as in imprint molding.  Consequently, Nagasaka does not disclose enhancing the viscoelasticity of an imprint material no imprint material is utilized in the disclosed method.  Hence, one or ordinary skill in the art would not look to Nagasaka to address the deficiencies of Mikami.  As disclosed in the current application, the claimed method improves positional adjustment (i.e. overlay accuracy) of the mold and the substrate between an edge region and partial shot region during imprinting (paragraph 0004-0005 of the instant Specification).
	Claims 2-8, 10-16 and 18-21 are allowable at least for depending on claims 1, 9 and 17, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        6/28/2022

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715